Citation Nr: 1014172	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  08-23 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a respiratory 
disorder, claimed as bronchitis.

4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD) and a depressive disorder.

5.  Entitlement to service connection for diabetes mellitus, 
claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney At Law


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to 
September 1976. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board observes that although the Veteran is claiming 
entitlement to service connection for PTSD, records in the 
claims file indicate that he has also been diagnosed with a 
depressive disorder.  The Board acknowledges that the scope 
of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record. Clemons v. Shinseki, 23 Vet. 
App. 1 (2009). 

Thus, although the Veteran's service connection claim for 
PTSD was previously denied in a March 2005 BVA decision, 
requiring that the issue now be adjudicated on a new and 
material basis, because of Clemmons, the issue will be 
considered on a de novo basis and has been recharacterized on 
the title page of this opinion. 

The issues of service connection for a respiratory disorder, 
claimed as bronchitis,
acquired psychiatric disorder, to include PTSD and a 
depressive disorder, and service connection for diabetes 
mellitus, claimed as due to exposure to herbicides are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  Hearing loss and tinnitus were not demonstrated during 
service or for many years thereafter. 

2.  The Veteran's currently-diagnosed bilateral hearing loss 
and tinnitus are not causally related to active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 
1132, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred. 
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1132, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is claiming entitlement to service connection for 
bilateral hearing loss and tinnitus.   

For VA purposes, hearing impairment is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 CFR 
§ 3.385 (2009).

Initially, the Board finds that a hearing loss disability for 
VA compensation purposes has been shown.  A September 2008 VA 
audiological examination report revealed the following pure 
tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
30
25
LEFT
30
25
30
30
25

Speech audiometry revealed speech recognition ability of 94 
percent in both his right and left ears.  The diagnosis was 
mild sensorineural hearing loss from 250-3000 Hz. rising to 
borderline normal hearing from 4000-8000 Hz., in the right 
ear, and borderline normal to mild/moderate sensorineural 
hearing loss from 250-8000 Hz. in the left ear.   

In considering in-service incurrence, the Board notes that 
the service treatment records fail to demonstrate any 
complaints or treatment referable to hearing loss or 
tinnitus.  Moreover, the audiometric findings in his May 1976 
separation examination, show no degree of medically 
recognized hearing loss as set forth under Hensley v. Brown, 
5 Vet. App. 155, 157 (1993) (noting that the threshold for 
normal hearing is from 0 to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss).  

	Next, post-service evidence does not reflect symptomatology 
associated with the Veteran's hearing loss or tinnitus for 
several decades after service discharge. Specifically, 
complaints associated with his hearing loss and tinnitus were 
first raised in an October 1996 private audiological 
examination. This is the first recorded symptomatology 
related to hearing loss or tinnitus, coming 20 years after 
discharge. Therefore, the competent evidence does not reflect 
continuity of symptomatology.

	In addition to the absence of documented post-service 
symptomatology related to hearing loss or tinnitus for many 
years, the evidence includes the Veteran's statements 
asserting continuity of symptoms with respect to these 
disorders.  The Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.   He has 
indicated that he continued to experience symptoms relating 
to the hearing loss and tinnitus after he was discharged from 
the service.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible.  

	The Board again notes that the separation examination was 
normal, indicating that hearing loss was not present at that 
time.  Such objective evidence is more reliable than the 
Veteran's subjective observations.  The Board also emphasizes 
the multi-year gap between discharge from active duty service 
(1976) and initial reported symptoms related to hearing loss 
and tinnitus in approximately 1996 (20-year gap).  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy 
period of absence of medical complaints for condition can be 
considered as a factor in resolving claim); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where veteran failed to account 
for lengthy time period between service and initial symptoms 
of disability).

	The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value.  See Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements).  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's bilateral hearing loss or tinnitus to active duty.    
	
	To that end, the Board places significant probative value on 
a September 2008 VA examination and additional March 2009 VA 
medical opinion undertaken to specifically address the 
Veteran's hearing loss and tinnitus claims.  At his September 
2008 VA examination, the Veteran reported having a difficult 
time hearing, as well as experiencing ringing in his ears. 
	
	The September 2008 VA examiner opined that although the 
Veteran had a mild sensorineural hearing loss at most 
frequencies, it was not military related. The examiner 
reflected that her opinion was based on the fact that the 
Veteran's separation examination had reflected hearing 
thresholds within normal limits.  
	
	Moreover, in a supplementary March 2009 medical opinion, 
another VA examiner additionally considered how an October 
1996 private audiological examination documented hearing 
within normal limits, bilaterally and occasional tinnitus.  
It was also noted that the Veteran had been exposed to 
civilian employment-related noise exposure while working on a 
navy base.  The March 2009 VA examiner opined that the 
Veteran's current bilateral tinnitus was less likely as not 
the result of acoustic trauma incurred during military 
service.  This opinion was based on the service treatment 
records being silent for tinnitus and the conceded noise 
exposure in both the military and his civilian employment. 
	
	The Board finds that the September 2008 and March 2009 
opinions are adequate for evaluation purposes.  Specifically, 
both examiners reviewed the claims file.  Moreover, the 
September 2008 VA examiner interviewed the Veteran, and 
conducted a physical examination. There is no indication that 
either VA examiner was not fully aware of the Veteran's past 
medical history or that they misstated any relevant fact.  
Moreover, there is no contradicting medical evidence of 
record.  Therefore, the Board finds the VA examiners' 
opinions to be of great probative value.

The Board has also considered the Veteran's statements 
asserting a nexus between his currently-diagnosed hearing 
loss and tinnitus, and active duty service.  Although the 
Veteran is competent to report that he had hearing loss and 
tinnitus since service, he is not competent to render a 
medical opinion.  Moreover, the Board finds that the 
September 2008 and March 2009 VA examiners' opinions are the 
most probative evidence of record.  This is because they both 
reviewed his records and considered his reported history; 
further, the September 2008 VA examiner examined the Veteran.  
As such, the preponderance of the evidence weighs against a 
finding that the Veteran's bilateral hearing loss and 
tinnitus developed in service or are due to any event or 
injury in service. 

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeals are denied.

Further, the Board has considered whether presumptive service 
connection for chronic disease is warranted.  Under 38 C.F.R. 
§ 3.309(a), other organic diseases of the nervous system, to 
include sensorineural hearing loss and tinnitus, are regarded 
as chronic diseases.  However, in order for the presumption 
to trigger, such disease must become manifest to a degree of 
10 percent or more within 1 year from the date of separation 
from service.  See 38 C.F.R. § 3.307(a)(3).  

As the evidence of record fails to establish any clinical 
manifestations of sensorineural hearing loss or tinnitus 
within the applicable time period, the criteria for 
presumptive service connection on the basis of a chronic 
disease have not been satisfied.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in May 2008 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in these matters.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in May 2008, the RO 
provided the Veteran with notice of what type of information 
and evidence was needed to establish disability ratings, as 
well as notice of the type of evidence necessary to establish 
an effective date.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records.  
Further, the Veteran submitted private treatment records. 

Next, specific medical opinions pertinent to his hearing loss 
and tinnitus claims were obtained in September 2008 and March 
2009. Therefore, the available records and medical evidence 
have been obtained in order to make adequate determinations 
as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied. 


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

In the present case, the Board finds that additional 
development is required in order to satisfy VA's obligations 
under the VCAA.  

Bronchitis-the Board notes that the Veteran's service 
treatment records reflect complaints and treatment for cough 
symptoms in January 1974, September 1975, February 1976 and 
April 1976.  Post-service VA treatment records show treatment 
for chronic bronchitis. 

He has not, however, been accorded a VA examination for his 
respiratory disorder claim.  Based on documentation of some 
treatment for respiratory symptoms in service, and current 
treatment for bronchitis, the Board finds that a remand of 
his respiratory claim is necessary. 38 U.S.C.A. § 
5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Acquired Psychiatric Disorder- Service connection for PTSD 
requires: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (conforming to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV)); (2) medical evidence establishing a link 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  

The Veteran claims that he is entitled to service connection 
for his currently diagnosed PTSD because of an in-service 
stressful event that occurred during his active duty service 
in Korea.  Specifically, he contends that he witnessed the 
stabbing of a solider, by a civilian, in a bar. The stressor, 
as currently reported by the Veteran, is not verifiable based 
on the information provided in this case.  

While the Board acknowledges that the Veteran has attempted 
to recall the events surrounding his alleged stressors, the 
Board finds that there remains insufficient information 
necessary to verify his alleged in-service stressors. In 
fact, a February 2009, Formal Finding by the RO, indicated 
that there was a lack of information provided to verify the 
Veteran's alleged stressor. They further found that all 
efforts to obtain the needed information had been exhausted 
and any further attempts would be futile.

Regardless, the evidence of record additionally indicates 
that the Veteran has been diagnosed with a major depressive 
disorder (October 1998), and a depressive disorder (May 
2006). However, the etiology of these diagnoses is unclear.  
The Board finds this is a medical question outside of its 
jurisdiction.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (the Board is prohibited from exercising its own 
independent judgment to resolve medical questions).  As such, 
an examination is required to determine the etiology of his 
psychiatric disorder.  

Diabetes Mellitus - The Veteran claims that he was exposed to 
herbicides during field training in the demilitarized zone 
(DMZ) in Korea. In a statement received in February 2008, the 
Veteran specifically contends that the field gear he was 
issued was contaminated and over 10 years old. The Veteran's 
service personnel records confirm that he had service in 
Korea between February 1974 and March 1975. 

VA has developed specific procedures to determine whether a 
Veteran was exposed to herbicides in a vicinity other than 
the Republic of Vietnam. While the Veteran has alleged 
exposure while stationed in Korea in the DMZ, his service 
dates do not fall within the specified April 1968 and July 
1969 timeframe to allow for a presumption of herbicide 
exposure to apply.  
  
VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart 
ii, Chapter 2, Section C, para. 10(n) directs that a detailed 
statement of the Veteran's claimed herbicide exposure be sent 
to the Compensation and Pension Service via e-mail and a 
review be requested of the Department of Defense's inventory 
of herbicide operations to determine whether herbicides were 
used or tested as alleged. If the exposure is not verified, a 
request should then be sent to the U.S. Army and Joint 
Services Records Research Center (JSRRC) for verification. In 
this case, it does not appear that any of the foregoing was 
undertaken by the RO.

The Court has consistently held that evidentiary development 
procedures provided in VA's Adjudication Procedure Manual are 
binding. See Patton v. West, 12 Vet. App. 272, 282 (1999) 
(holding that the Board failed to comply with the duty to 
assist requirement when it failed to remand the case for 
compliance with the evidentiary development called for by the 
M21-1). In order to comply with the procedures as provided 
for in the manual, the RO/AMC must send a detailed statement 
of the Veteran's claimed herbicide exposure to the 
Compensation and Pension Service via e-mail requesting a 
review of the Department of Defense's inventory of herbicide 
operations to determine whether herbicides were used or 
tested as alleged. If the exposure is not verified, the 
RO/AMC must sent a request to the JSRRC for verification. The 
Board concludes that this matter must be remanded for 
compliance with the procedures set forth in the VA 
Adjudication Manual.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an 
appropriate examination to assess his 
bronchitis and evaluate the relationship 
between this disorder and his active duty 
service.  

The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (i.e., probability of 50 
percent) that the Veteran's chronic 
bronchitis is causally related to 
service.  

Any opinion offered should be 
accompanied by a clear rationale 
consistent with the evidence of record.  
The claims file must be reviewed in 
conjunction with the examination, and 
the examiner must indicate that such 
review occurred.   

2.  Schedule the Veteran for a 
psychiatric examination to evaluate the 
relationship between his acquired 
psychiatric disorder, and active duty 
service.  

The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (i.e., probability of 50 
percent) that the Veteran's acquired 
psychiatric disorder is causally 
related to service. 

Any opinion offered should be 
accompanied by a clear rationale 
consistent with the evidence of record.  
The claims file must be reviewed in 
conjunction with the examination, and 
the examiner must indicate that such 
review occurred.   

3. The RO/AMC must comply with the 
provisions of VA's Adjudication Procedure 
Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C.10.n and attempt to 
verify the Veteran's claimed herbicide 
exposure as follows:

(a) Request that the Veteran provide any 
additional details regarding the 
approximate dates, location, and nature 
of the alleged exposure.

(b) Furnish a detailed description of the 
Veteran's claimed exposure, while 
stationed in Korea with the C BTRY 6/37FA 
2DINFDIV FEPA unit from February 1974 to 
March 1975, to Compensation and Pension 
Service via e- mail and request a review 
of the Department of Defense's inventory 
of herbicide operations to determine 
whether herbicides were used as alleged.

(c) If a negative response is received 
from the Compensation and Pension 
Service, the RO/AMC should submit a 
request to JSRRC for verification of 
exposure to herbicides.

4.  Following the above actions, schedule 
the Veteran for a VA examination to 
determine the nature and etiology of his 
diabetes mellitus. The claims file and a 
copy of this Remand must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination. The examiner must indicate 
in the examination report that the claims 
file was reviewed in conjunction with the 
examination.

The examiner should opine whether there 
is a 50 percent probability or greater 
that the Veteran's diabetes mellitus is 
related to service. The examiner should 
provide the rationale for the opinion 
provided. If the requested opinion cannot 
be rendered without resort to 
speculation, the examiner should so 
state. 

If there is evidence developed showing 
the Veteran's exposure to herbicides 
pursuant to paragraph 3 above, the 
examiner should also provide an opinion 
as to whether there is a 50 percent 
probability or greater that the Veteran 
currently has diabetes mellitus as a 
result of this exposure to herbicides 
while on active duty.

5. Upon completion of the above, 
readjudicate the issues on appeal.  If 
any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp.2009).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


